IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                               December 11, 2007
                                No. 06-51251
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk
JOSEPH C PALMISANO

                                            Plaintiff-Appellant

v.

BUREAU OF PRISONS; Warden DENNIS, Warden, FCI La Tuna; MOISES
ONZURES; RICARDO GONZALEZ; Lieutenant MICHAEL SPENCER

                                            Defendants-Appellees


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 3:05-CV-210


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Joseph C. Palmisano, federal inmate # 03712-082, appeals the dismissal
of his civil rights action against federal prison employees brought under Bivens
v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388
(1971). Palmisano alleged that, because of a false report of a furlough violation,
he was (1) placed in a Special Housing Unit for three weeks; (2) given a
heightened security classification, (3) denied medical care, (4) deprived of



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-51251

visitation, telephone, and commissary privileges, and (5) ultimately transferred
to another correctional facility where he was attacked by other inmates.
Palmisano also alleged that he was denied procedural due process in the prison
disciplinary proceeding. He sought compensatory and punitive damages.
      On appeal, Palmisano contends that the district court erred by declining
to grant discovery prior to dismissing his claims. The district court did not
abuse its discretion by tacitly denying discovery where Palmisano failed to show
that discovery would have produced evidence creating a genuine issue of
material fact. See Krim v. BancTexas Group, Inc., 989 F.2d 1435, 1442 (5th Cir.
1993). On appeal, Palmisano asserts general principles of discovery but fails to
show how those principles apply to any of his claims. In the district court and
on appeal, he has offered only “vague assertions that additional discovery will
produce needed, but unspecified facts.” See id. (internal quotation marks and
citation omitted). This contention warrants no relief.
      Palmisano contends that his objections to the magistrate judge’s report
and recommendations should have been deemed timely.               Even under the
calculation most favorable to Palmisano, his objections were untimely. See FED.
R. CIV. P. 6, 72. No relief is warranted.
      Palmisano contends that he exhausted his administrative remedies with
regard to all claims. Although the district court reasoned that Palmisano had
not exhausted every claim, dismissal was not based on a failure to exhaust. This
contention is therefore irrelevant, and no relief is warranted.
      Palmisano also argues that the district court applied a heightened
standard of pleading to his complaint. The district court applied a standard that
was arguably more favorable to Palmisano than the standard this court
recognized in In re Katrina Canal Breaches Litigation, 495 F.3d 191, 205 (5th
Cir. 2007). This contention warrants no relief.
      On appeal, Palmisano has failed to address the district court’s dismissal
of claims arising prior June 2003; claims based on 18 U.S.C. §§ 1001 or 2701, 42

                                        2
                                  No. 06-51251

U.S.C. §§ 1985 or 1986, or Bureau of Prisons (BOP) regulations; or claims
against the BOP itself. In addition, he has failed to provide any legal or factual
analysis of his claim of retaliation or the failure to protect him from other
inmates. He has thus abandoned any appeal of these issues. See Yohey v.
Collins, 985 F.2d 222, 225 (5th Cir. 1993) (issues not briefed are abandoned);
Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987) (general arguments not sufficient to preserve issues for appeal).
      Palmisano contends that the allegedly false report of a furlough violation
resulted in temporary solitary confinement; the loss of commissary, visiting, and
telephone privileges; and a transfer to another corrections facility. Palmisano’s
alleged deprivations provide no basis for a claim of the denial of constitutional
rights. See Sandin v. Conner, 515 U.S. 472, 484-85 (1995) (solitary confinement);
Malchi v. Thaler, 211 F.3d 953, 958 (5th Cir. 2000) (commissary privileges);
Berry v. Brady, 192 F.3d 504, 508 (5th Cir. 1999); Moody v. Baker, 857 F.2d 256,
257-58 (5th Cir. 1988) (custody classification). Further, his assertion that
defendants brought false charges against him does not alone implicate his
constitutional rights. See Castellano v. Fragozo, 352 F.3d 939, 953-54 (5th Cir.
2003) (en banc) (no constitutional claim based on tort of malicious prosecution).
In any event, Palmisano fails to challenge the district court’s ruling that
Palmisano’s own admissions show that he violated furlough, albeit at a location
other than the one misidentified by a defendant. No relief is warranted on the
claim of a false disciplinary report.
      Palmisano also contends that his “serious medical conditions . . . were not
treated by licensed medical doctors” and that the district court “significantly
ignored the evidence” of his serious health problems. Palmisano has failed to
allege the denial of particular medical care or that any defendant was
subjectively aware of his serious medical needs and disregarded them, or that
an alleged delay in treatment resulted in any substantial injury. At most,
Palmisano expresses disagreement over the medical care he received. Palmisano

                                        3
                                  No. 06-51251

has failed to allege facts showing a deliberate indifference to his serious medical
needs. See Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991); Norton v.
Dimazana, 122 F.3d 286, 292 (5th Cir. 1997).          We further note that the
undisputed record details Palmisano’s extensive medical treatment and shows
that he has received conscientious medical care from the time of his coronary
artery bypass surgery in 2004 through the filing of this action.
      The judgment of the district court is AFFIRMED.




                                        4